DETAILED ACTION
	This is a final Office Action on the merits for application 17/259,875. Receipt of the amendments and arguments filed on 04/11/2022 is acknowledged.
Claims 1 and 4-21 are pending.
Claims 2 and 3 are cancelled
Claims 1 and 4-21 are examined.

Claim Objections
Claim 9 is objected to because of the following informalities: claim 9 defines “the anchoring means,” where such anchoring means have not been previously defined within the claims from which claim 9 depends from and thus should instead define --an anchoring means--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over De La Torre (WO 2018/065655) in view of Schuldt (AT 517959 B1, using U.S. Patent 10,968,592 as an English translation).
Regarding claim 1, De La Torre discloses a foundation for a windmill with a base ring (The base ring can be considered formed by the bottommost ring #3 of figure 1b) composed of prefabricated concrete elements (the ring element #3 is constructed from concrete and is fabricated before being placed on the ground at the job site so as to be considered prefabricated) and divided into a plurality of ring sections (each section can be considered formed by each flat segment of the hexagonal shape of the ring as depicted in figures 1a and 1c and one of the laterally extending elements #6 extending therefrom), which together form the base ring (see figure 1a), and support elements (#15) extending radially outward from the base ring (see figure 1a), wherein the base ring is supported on the support elements by primary strut ribs (the bottommost elements #6 are considered the primary strut ribs supported by the support element #15) and wherein a mounting ring (the second bottommost ring #3 of figure 1b is considered the mounting ring), which is divided into a plurality of ring sections (each section is formed at one of the flat sections of the hexagonal shaped ring #3 and at least one laterally extending element #6) and is composed of prefabricated concrete elements (element #3 is constructed from concrete), is placed on the base ring and connected to the base ring wherein the mounting ring is supported by secondary strut ribs on the primary strut ribs (see figures 1a and 1b), wherein a ring segment of the base is integrally formed with one support element extending radially outward from the ring segment of the base ring and with a primary strut rib as a prefabricated concrete element (see figures 1a and 1b, where the support element #15 and rib #6 of the bottommost ring #3 are integrally formed since such elements are fixed relative to one another as a single piece), and a ring segment of the mounting ring is integrally formed with one secondary strut rib as a prefabricated concrete element (see figures 1a and 1b, where the rib #6 is integrally formed and fixed relative to the ring segment in the mounting ring formed by the second bottommost ring #3 to form a single piece).
However, De La Torre discloses the rings are a single, integrally formed ring and thus not constructed of individual ring segments which are attached together to form the respective rings. It is highly well known in the art, as evidenced by Schuldt, that such concrete foundations can be constructed from a plurality of segments, where each segment comprises of an arcuate segment of an inner ring and a strut rib #5 that is supported upon a support element #6 and where all of such elements are integrally formed as a single piece of material. Therefore, it would have been obvious to have constructed the rings of De La Torre out of a plurality of segments that comprise of ribs and respective support elements that are integrally formed as a single piece of material, as taught in Schuldt, in order to make manufacturing and transportation of such rings to the job site easier and cheaper and also since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179 (1969).
Regarding claim 4, De La Torre in view of Schuldt render obvious a prefabricated concrete element of the base ring comprises at least two support elements extending radially outwardly from the ring segment of the base ring, each with a primary strut rib (Schuldt disclose that a ring segment can be integrally formed with a single rib and De La Torre disclose the ring segment can be integrally formed with all six ribs. Claim 4 attempts to define a variant of the segments of the figures of the present application where two adjacent ring segments, each with a separate strut rib, can be instead integrally formed with one another. As shown by the prior art of record, it appears to be an obvious choice of how long the ring segment can be made and how many ribs can extend from the ring segment in order to complete the pedestal ring. Therefore, it would have been obvious to have integrally formed two segments #4 of De La Torre in view of Schuldt with one another in order to form a single ring segment with two ribs and two support elements extending from the ring segment since the length of such arcuate ring segment appears to be a design choice which someone can choose as needed, and since, as taught in De La Torre, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).).
Regarding claim 5, De La Torre in view of Schuldt render obvious a prefabricated concrete element of the mounting ring comprises at least two secondary strut ribs for bracing against one primary rib (The mounting ring of De La Torre can be considered the second and third bottommost ribs #3 of figure 1a which are prefabricated out of concrete and each comprise of secondary struts #6 such that two struts #6 are supported by the primary strut #6 of the bottommost base ring #3. Such mounting rings of De La Torre can also be considered integrally formed since such ring elements are attached to one another in such a manner to prevent movement between such elements during use and thus are integrally formed as broadly defined.).
Regarding claim 6, De La Torre in view of Schuldt render obvious the base ring and the mounting ring have a different circumferential pitch (the bottommost base ring #3 of figure 1a of De La Torre comprises of a larger circumferential pitch compared to the mounting rib #3 above it since the elements #6 taper towards the top of the tower and reduce in width as they extend towards the top).
Regarding claim 7, De La Torre in view of Schuldt render obvious connecting elements (De La Torre; #7, #12, and #13) are provided for the releasable connection of the base ring and the primary strut ribs with the mounting ring and the secondary strut ribs (see figures 1a and 6 of De La Torre).
Regarding claim 8, De La Torre in view of Schuldt render obvious the mounting ring comprises a horizontal platform for a windmill tower and anchoring means for anchoring the windmill tower on the mounting ring (the mounting ring #3 of De La Torre can be considered to comprise of horizontal platform formed at element #12, which comprises of a groove that forms an anchoring means to attach the rest of the rings #3 of the windmill tower to the mounting ring. Alternatively, the mounting ring can be considered to comprise of horizontal platform #4 of De La Torre which comprises of threaded anchor means #16 and cable #7 to anchor the tower to the ring.).
Regarding claim 9, De La Torre in view of Schuldt render obvious the connecting elements for the connection of the base ring and the primary strut ribs with the mounting ring and the secondary strut ribs are arranged radially outside of the anchoring means for anchoring the windmill tower on the mounting ring (the connecting elements can be considered elements #7 of De La Torre alone, where such elements #7 are positioned radially outside of the anchoring means as defined).
Regarding claim 10, De La Torre in view of Schuldt render obvious the prefabricated concrete elements consist of reinforced concrete which has a reinforcement structure (The English translation of De La Torre discloses the pedestal #1, and thus each ring #3, is constructed from reinforced concrete that would thus inherently comprise of a reinforcement structure).
Regarding claim 11, De La Torre in view of Schuldt render obvious a connection structure (De La Torre; elements #7, along with the upper rings #3 and elements #14) is provided which holds the prefabricated concrete elements together (see figure 1a of De La Torre).
Regarding claim 12, De La Torre discloses the claimed invention except for the connection structure has several rigid elongated connecting elements which connect the prefabricated concrete elements of a pair of oppositely arranged prefabricated concrete elements with one another in such a way that a cavity is crossed that is encircled by the base ring and the mounting ring. Instead, De La Torre discloses the reinforcements #7 extend through the ribs #6 and terminates at the top of the pedestal and do not disclose rigid connecting elements passing through the hexagonal cavity formed at the center of each ring. It is highly well known in the art, as evidenced by Schuldt, that such foundations of a wind turbine can comprise of a base ring #1 formed by a plurality of segments #2 that comprises of a support element #6 integrally formed with a primary rib #5, which extends from an arc section #4 of the ring section. Such arc sections #4 are to be attached to one another to form the circular base ring, where a central cavity is formed at the center of the connected arc sections. Reinforcements #7 extend through the ribs #5 of each ring section and are connected to a jacket #9 that is inserted within such a central cavity in order to strengthen the base ring, where rigid connecting elements #10 span between different portions of the jacket. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the base ring of De La Torre to comprise of a jacket that includes rigid connecting elements that span between opposite sides of the central hexagonal cavity, as taught in Schuldt, in order to increase the strength and rigidity of the base ring.
Regarding claim 13, De La Torre in view of Schuldt render obvious each pair of oppositely arranged prefabricated concrete elements is connected to one of the rigid elongated connecting elements (see figure 4 of Schuldt, where such features would be provided within De La Torre as explained above).
Regarding claim 14, De La Torre in view of Schuldt render obvious a pair of oppositely arranged prefabricated concrete elements each comprise a ring segment of the base ring with at least one support element extending radially outward from the ring segment of the base ring and with a primary strut rib (As explained above, the different ring sections as taught in De La Torre in view of Schuldt are prefabricated so as to integrally form the ring segment, support element and strut rib) as well as a ring segment of the mounting ring with at least one secondary strut rib (as explained above, the different ring sections as taught in De La Torre in view of Schuldt comprise of integrally formed ring segments and secondary strut ribs for the mounting ring).
Regarding claim 15, De La Torre in view of Schuldt render obvious the rigid elongate connecting elements of the connection structure and the reinforcement structure are interconnected by a jacket which is attached to an inner surface of the base ring and the mounting ring (see figures 3 and 4 of Schuldt, where such a jacket feature of Schuldt is provided within De La Torre as explained above).
Regarding claim 16, De La Torre in view of Schuldt render obvious the reinforcement elements of the reinforcement structure are attached to the jacket by welding and/or screw connections (Schuldt disclose the use of welding or threaded connection to attach the jacket and reinforcement elements to one another, where such features would be provided within De La Torre as explained above).
Regarding claim 17, De La Torre in view of Schuldt render obvious a windmill with a windmill tower comprising a rotor, the windmill tower being mounted on a foundation according to claim 1 (the English translation of De La Torre discloses a wind turbine with a rotor is to be mounted to the pedestal #1 with a foundation as explained above in the rejection of claim 1).
Regarding claim 18, De La Torre discloses a modular system for producing a foundation for a windmill according to claim 1, with a base ring (The base ring can be considered formed by the bottommost ring #3 of figure 1b) which is divided into a plurality of ring sections (each section can be considered formed by each flat segment of the hexagonal shape of the ring as depicted in figures 1a and 1c and a laterally extending element #6 connected to such a segment) and composed of prefabricated concrete elements (the ring element #3 is constructed from concrete and is prefabricated before it reaches the final installation location), which together form the base ring (see figure 1a), and with support elements (#15) extending radially outward from the base ring (see figure 1a, where elements #15 extend radially from the hexagonal ring section), wherein the base ring is supported on the support elements by primary strut ribs (the bottommost elements #6 are considered the primary strut ribs supported by the support element #15) and wherein a mounting ring (the second bottommost ring #3 of figure 1b is considered the mounting ring), which is divided into a plurality of ring sections (each section is formed from one of the flat sections of the hexagonal shaped ring #3 and at least laterally extending element #6) which together form the mounting ring (see figure 1a) and is composed of prefabricated concrete elements (ring #3 is constructed from concrete and thus so are the elements which construct the ring #3), can be placed on the base ring and connected to the base ring, wherein the mounting ring can be supported on the primary strut ribs of the base ring by means of secondary strut ribs (#6; see figures 1a and 1b), wherein a ring section of the base is integrally formed with one support element extending radially outward from the ring segment of the base ring and with a primary strut rib as a prefabricated concrete element (see figures 1a and 1b, where the support element #15 and rib #6 of the bottommost ring #3 are integrally formed and fixed relative to one another to form a single element), a ring segment of the mounting ring is integrally formed with one secondary strut rib as a prefabricated concrete element (see figures 1a and 1b, where the rib #6 is integrally formed and fixed relative to the ring segment of the second bottommost ring #3 of the figures to form a single element), and wherein the system comprises at least two different versions of the mounting ring that can be placed on the base ring (See figure 1a, where the third bottommost ring #3 can be considered a different version of the mounting ring that can be placed on the base ring or see figures 9a and 9b where the top anchor portion #4 of the mounting ring can be different where the tower is to be attached with respect to the reinforcement #7.).
However, De La Torre discloses the rings are a single, integrally formed ring and thus not constructed of individual ring segments which are attached together to form the respective rings. It is highly well known in the art, as evidenced by Schuldt, that such concrete foundations can be constructed from a plurality of segments, where each segment comprises of an arcuate segment of an inner ring and a strut rib #5 that is supported upon a support element #6, which elements are integrally formed out of a single piece of material. Therefore, it would have been obvious to have constructed the rings of De La Torre out of a plurality of segments which comprise of ring segments, strut ribs, and respective support elements integrally formed as a single piece of material, as taught in Schuldt, in order to make manufacturing and transportation of such rings to the job site easier and cheaper and also since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179 (1969).
Regarding claim 19, De La Torre in view of Schuldt render obvious the at least two different versions of the mounting ring differ from one another in their height (As depicted in figures 1a, 7b, 8b, and 9a of De La Torre, the mounting ring #3 can be considered to comprise of different versions so that as you go higher up the tower, the width of elements #6 of the rings #3 decreases, where the topmost ring #3 can be considered to comprise of element #4 as well and thus comprise of a higher height than the rest of the rings).
Regarding claim 20, De La Torre in view of Schuldt render obvious the at least two different versions of the mounting ring differ in the anchoring means for anchoring the windmill tower on the mounting ring (see figures 9a and 9b of De La Torre, where the anchoring means is different in each version since the anchoring means is positioned either inside of or outside of the reinforcement cable #7).

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over De La Torre in view of Schuldt and Voss (U.S. Publication 2012/0023860).
Regarding claim 21, De La Torre in view of Schuldt render obvious the claimed invention except for a first embodiment of the mounting ring comprises anchoring bolts for anchoring the windmill tower and a second embodiment of the mounting ring includes rope lead throughs for tensioning ropes for tensioning the windmill tower. Instead, De La Torre discloses the mounting rings at #4 include blind holes that comprise of anchor bolts to attach the tower to the pedestal. It is highly well known in the art, as evidenced by Voss, that both through holes and blind, threaded holes can be used to form different adapters at the top of tower pedestals in order to attach a tower to the pedestal. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the holes of the mounting ring of De La Torre to comprise of through holes, as taught in Voss, in order to allow longer fasteners to attach the tower to the pedestal, where Voss teaches both of such methods can be substituted for one another to yield the same predictable results. Therefore, the mounting rings of De La Torre in view of Voss would thus disclose two different embodiments where anchor bolts, such as bolts that extend entirely through the holes of the mounting ring, can be used to attach the tower to the mounting ring or such anchor bolts can be removed and thus leave the through holes which are configured to receive a tensioning rope/cable and thus allow for attachment to the mounting ring as well, thus meeting such two embodiments as defined.
As a note, for compact prosecution purposes if the Examiner is considered to over broadly interpret such limitations within the rejection of claim 20 above, when De La Torre is modified in view of Voss, such limitations would similarly meet and render obvious the limitations of claim 20 as well since the anchor bolts and through holes comprise of different anchoring means as defined.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schuldt in view of De La Torre.
Regarding claim 1, Schuldt discloses a foundation for a windmill with a base ring (The base ring #1 of figure 1) composed of prefabricated concrete elements (the ring element #1 is constructed from concrete and is fabricated before being placed on the ground at the job site so as to be considered prefabricated) and divided into a plurality of ring segments (#3), which together form the base ring (see figure 1), and support elements (#6) extending radially outward from the base ring (see figure 1), wherein the base ring is supported on the support elements by primary strut ribs (#5), wherein a ring segment of the base is integrally formed with one support element extending radially outward from the ring segment of the base ring and with a primary strut rib as a prefabricated concrete element (see figure 2).
However, Schuldt disclose the base ring is used as the pedestal for supporting a wind mill tower and thus do not disclose the use of a mounting ring which can also be divided into a plurality of individual ring segments with secondary strut ribs supported by the primary strut ribs and formed integrally as a prefabricated concrete element. It is highly well known in the art, as evidenced by De La Torre, that such wind tower pedestals can instead be constructed from a plurality of rings #3 that can be stacked with one another, where each ring comprises of radially extending ribs #6 that are to support ribs extending thereabove and be supported by ribs therebelow. Therefore, it would have been obvious to have constructed the single base ring of Schuldt out of a plurality of rings which can have strut ribs that can be supported on top of one another, as taught in De La Torre, in order to make manufacturing and transportation of such rings to the job site easier and cheaper while also constructing a pedestal as tall as needed and also since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179 (1969).
Regarding claim 4, Schuldt in view of De La Torre render obvious a prefabricated concrete element of the base ring comprises at least two support elements extending radially outwardly from the ring segment of the base ring, each with a primary strut rib (Schuldt disclose that a ring segment can be integrally formed with a single rib and De La Torre disclose the ring segment can be integrally formed with all six ribs. Claim 4 attempts to define a variant of the segments of the figures of the present application where two adjacent ring segments, each with a separate strut rib, can be instead integrally formed with one another. As shown by the prior art of record, it appears to be an obvious choice of how long the ring segment can be made and how many ribs can extend from the ring segment in order to complete the pedestal ring. Therefore, it would have been obvious to have integrally formed two segments #4 of Schuldt with one another in order to form a single ring segment with two ribs and two support elements extending from the ring segment since the length of such arcuate ring segment appear to be a design choice which someone can choose as needed, and since, as taught in De La Torre, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).).
Regarding claim 5, Schuldt in view of De La Torre render obvious a prefabricated concrete element of the mounting ring comprises at least two secondary strut ribs for bracing against one primary strut rib (Col. 7, ll. 15-24 of the English publication of Schuldt teaches that such ribs can instead be assembled from two or more rib sections so as to be integrally formed in the final construction when they are assembled to one another, where such rib sections would thus be braced against one primary strut rib therebelow within the assembly of Schuldt in view of De La Torre as explained above).
Regarding claim 6, Schuldt in view of De La Torre the base ring and the mounting ring have a different circumferential pitch (De La Torre discloses the bottommost base ring #3 of figure 1a comprises of a larger circumferential pitch compared to the mounting rib #3 above it since the elements #6 taper towards the top of the tower and reduce in width as they extend towards the top, where such features would be provided within Schuldt as explained above).
Regarding claim 7, Schuldt in view of De La Torre render obvious connecting elements are provided for the releasable connection of the base ring and the primary strut ribs with the mounting ring and the secondary strut ribs (both Schuldt and De La Torre disclose the use of tongue and groove connections in order connect adjacent concrete elements to one another, where it would have been obvious to have similarly provided tongue and groove connections upon the strut ribs of each ring in order to properly seat and connect such ribs to one another when the rings are stacked).
Regarding claim 8, Schuldt in view of De La Torre render obvious the mounting ring comprises a horizontal platform for a windmill tower and anchoring means for anchoring the windmill tower on the mounting ring (the topmost surface of the central ring #4 of Schuldt is to function as a horizontal platform for a windmill tower, which comprises of anchoring means #8 for anchoring the tower on the ring, where such a topmost surface of Schuldt would thus comprise of the mounting ring when the assembly of Schuldt is formed from a plurality of vertically stacked rings as taught in De La Torre as explained above).
Regarding claim 9, Schuldt in view of De La Torre render obvious the connecting elements for the connection of the base ring and the primary strut ribs with the mounting ring and the secondary strut ribs are arranged radially outside of the anchoring means for anchoring the windmill tower on the mounting ring (the tongue and groove connections between the strut ribs of Schuldt in view of De La Torre, as explained above in the rejection of claim 7 would thus be positioned outside of the anchoring means #8 placed within the ring segments as depicted in figure 3 of Schuldt).
Regarding claim 10, Schuldt in view of De La Torre render obvious the prefabricated concrete elements consist of reinforced concrete which has a reinforcement structure (The English translation of De La Torre and Schuldt disclose the rings are to be constructed from reinforced concrete that would thus inherently comprise of a reinforcement structure).
Regarding claim 11 Schuldt in view of De La Torre render obvious a connection structure is provided which holds the prefabricated concrete elements together (De La Torre discloses tension elements #7 while Schuldt disclose the use of anchor bolts #8, where either one of such connection structures can be used to hold the concrete elements to one another in the final state).
Regarding claim 12, Schuldt in view of De La Torre render obvious the connection structure has several rigid elongated connecting elements, which each connect the prefabricated concrete elements of a pair of oppositely arranged prefabricated concrete elements with one another in such a way that a cavity is crossed that is encircled by the base ring and the mounting ring (Schuldt disclose the use of connecting elements #10 that span between oppositely arranged concrete elements #3).
Regarding claim 13, Schuldt in view of De La Torre render obvious each pair of oppositely arranged prefabricated concrete elements is connected to one of the rigid elongated connecting elements (see figure 4 of Schuldt).
Regarding claim 14, Schuldt in view of De La Torre render obvious a pair of oppositely arranged prefabricated concrete elements each comprise a ring segment of the base ring with at least one support element extending radially outward from the ring segment of the base ring and with a primary strut rib as well as a ring segment of the mounting ring with at least one secondary strut rib (see figure 2 of Schuldt and figure 1a of De La Torre, where each ring segment of the base ring would comprise of a respective support element, ring segment, and primary strut rib and each mounting ring segment would comprise of a ring segment and secondary strut rib).
Regarding claim 15, Schuldt in view of De La Torre render obvious the rigid elongate connecting elements of the connection structure and the reinforcement structure are interconnected by a jacket (Schuldt; #9) which is attached to an inner surface of the base ring and the mounting ring (see figures 3 and 4 of Schuldt).
Regarding claim 16, Schuldt in view of De La Torre render obvious the reinforcement elements of the reinforcement structure are attached to the jacket by welding and/or screw connections (see Schuldt at #15).
Regarding claim 17, Schuldt in view of De La Torre render obvious a windmill with a windmill tower comprising a rotor, the windmill tower being mounted on a foundation according to claim 1 (the English translation of Schuldt discloses a wind mill is to be mounted to the pedestal on a foundation).

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schuldt in view of De La Torre and Voss.
Regarding claim 18, Schuldt discloses a modular system for producing a foundation for a windmill according to claim 1, with a base ring (The base ring #1 of figure 1) which is divided into a plurality of individual ring segments (#3) and composed of prefabricated concrete elements (the ring element #1 is constructed from concrete and is fabricated before being placed on the ground at the job site so as to be considered prefabricated), which together form the base ring (see figure 1), and with support elements (#6) extending radially outward from the base ring (see figure 1), wherein the base ring is supported on the support elements by primary strut ribs (#5), and wherein a ring segment of the base ring is integrally formed with one support element extending radially outward from the ring segment of the base ring and with a primary strut rib as a prefabricated concrete element (see figure 2).
However, Schuldt disclose the base ring is used as the pedestal for supporting a wind mill tower and thus do not disclose the use of a mounting ring which can also be divided into a plurality of individual ring segments with secondary strut ribs supported by the primary strut ribs and formed integrally as a prefabricated concrete element. It is highly well known in the art, as evidenced by De La Torre, that such wind tower pedestals can instead be constructed from a plurality of rings #3 that can be stacked with one another, where each ring comprises of radially extending ribs #6 that are to support ribs extending thereabove and be supported by ribs therebelow. Therefore, it would have been obvious to have constructed the single base ring of Schuldt out of a plurality of rings which can have strut ribs that can be supported on top of one another, as taught in De La Torre, in order to make manufacturing and transportation of such rings to the job site easier and cheaper while allowing the pedestal to be constructed to a height as needed by stacking rings on top of one another and also since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179 (1969).
Furthermore, figure 3 of Schuldt disclose a first embodiment where the top horizontal surface of the base ring comprises of anchoring bolts #8 that are embedded within each section #4 and configured to anchor to a windmill tower. However, Schuldt do not disclose the use of a different version of the mounting ring that can be placed on the base ring. It is highly well known in the art, as evidenced by Voss, that both through holes and blind, threaded holes can be used to form different adapters at the top of tower pedestals in order to attach a tower to the pedestal, where the through holes allow threaded anchoring bolts to extend through the mounting ring of the system. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed segments of Schuldt to comprise of through holes in place of the embedded threaded rods, as taught in Voss, in order to allow the sections to be attached to different support surfaces or allow different attachment methods to attach the tower to the pedestal, where Voss teaches both of such methods can be substituted for one another to yield the same predictable results. Therefore, the mounting rings of Schuldt in view of De La Torre and Voss would thus disclose two different embodiments where anchor bolts, such as bolts that extend entirely through the holes of the mounting ring, can be used to attach the tower to the mounting ring or such anchor bolts can be removed and thus leave the through holes which are configured to receive a tensioning rope/cable and thus allow for attachment to the mounting ring as well, thus meeting such two versions as defined.
Regarding claim 19, Schuldt in view of De La Torre and Voss render obvious the at least two different versions of the mounting ring differ from one another in their height (As explained above, the mounting ring of the prior art with anchor bolts protruding therefrom would comprise of a higher height than the mounting ring that just comprises of the through holes).
Regarding claim 20, Schuldt in view of De La Torre and Voss render obvious the at least two different versions of the mounting ring differ in the anchoring means for anchoring the windmill tower on the mounting ring (As explained above, the mounting ring of the prior art with anchor bolts protruding therefrom would comprise of a different anchoring means than the mounting ring that just comprises of the through holes which can receive other types of anchors).
Regarding claim 21, Schuldt in view of De La Torre and Voss render obvious a first embodiment of the mounting ring comprises anchoring bolts for anchoring the windmill tower and a second embodiment of the mounting ring includes rope lead throughs for tensioning ropes for tensioning the windmill tower (As explained above, the mounting ring of the prior art with anchor bolts protruding therefrom would comprise of the first embodiment for the anchoring means and the second embodiment for the mounting ring that just comprises of the through holes can be considered rope lead throughs as defined).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-14, 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10-13, 15-18, 23, 26, and 27 of U.S. Patent No. 10,876,269 in view of De La Torre.
Claim 1 of the present invention is defined in claim 23 of U.S. Patent ‘269, including a base ring section formed by sections that include a base plate/support element and a primary rib, where claim 2 of U.S. Patent ‘269 discloses an adapter/mounting ring that can be formed from a plurality of ring segments integrally formed as a precast concrete element. Though U.S. Patent ‘260 does not disclose the adapter/mounting ring comprises of a secondary strut rib that is to be supported by on the ribs of the base ring sections, De La Torre teaches that a pedestal of a wind tower can comprise of a plurality of stacked ring sections with tapering ribs on each ring section that are to be supported by the ribs of a vertically adjacent ring section and it would have been obvious to have similarly constructed the adapter/mounting ring of U.S. Patent ‘269 to include secondary ribs that taper with the primary ribs in order to strengthen the pedestal and increase the weight the pedestal is configured to bear. 
Claim 6 of the present invention is rendered obvious by claim 3 of U.S. Patent ‘269 in view of De La Torre as explained above.
Claim 7 of the present invention is rendered obvious by claim 10 of U.S. Patent ‘269 in view of De La Torre as explained above.
Claim 8 of the present invention is rendered obvious by claim 11 of U.S. Patent ‘269 in view of De La Torre as explained above.
Claim 9 of the present invention is rendered obvious by claim 12 of U.S. Patent ‘269 in view of De La Torre as explained above.
Claim 10 of the present invention is rendered obvious by claim 15 of U.S. Patent ‘269 in view of De La Torre as explained above.
Claim 11 of the present invention is rendered obvious by claim 10/13 of U.S. Patent ‘269 in view of De La Torre as explained above.
Claim 12 of the present invention is rendered obvious by claim 16 of U.S. Patent ‘269 in view of De La Torre as explained above.
Claim 13 of the present invention is rendered obvious by claim 17 of U.S. Patent ‘269 in view of De La Torre as explained above.
Claim 14 of the present invention is rendered obvious by claim 18 of U.S. Patent ‘269 in view of De La Torre as explained above.
Claim 17 of the present invention is rendered obvious by claim 27 of U.S. Patent ‘269 in view of De La Torre as explained above.
Claim 18 of the present invention is defined in claim 23 of U.S. Patent ‘269, including a base ring section formed by sections that include a base plate/support element and a primary rib, where two different embodiments for an adapter/mounting ring are also defined. Though U.S. Patent ‘260 does not disclose the adapter/mounting ring comprises of a secondary strut rib that is to be supported by on the ribs of the base ring sections, De La Torre teaches that a pedestal of a wind tower can comprise of a plurality of stacked ring sections with tapering ribs on each ring section that are to be supported by the ribs of a vertically adjacent ring section and it would have been obvious to have similarly constructed the adapter/mounting ring of U.S. Patent ‘269 to include secondary ribs that taper with the primary ribs in order to strengthen the pedestal and increase the weight the pedestal is configured to bear. 
Claim 19 of the present invention is defined in claim 26 of U.S. Patent ‘269 in view of De La Torre, where it would have been an obvious design choice to change the geometry of the adapter rings of claim 32 of U.S. Patent ‘269 based on height in order to increase the height of the tower to be attached thereto.
Claims 20 and 21 of the present invention are defined in claim 23 of U.S. Patent ‘269 in view of De La Torre as such limitations of claims 20 and 21 are present at the end of claim 1 of U.S. Patent ‘269.

Response to Arguments
Applicant’s arguments, see Remarks, filed 04/11/2022, with respect to the drawing objections have been fully considered and are persuasive. The drawing objections of the previous Office Action have been withdrawn. 
Applicant's arguments filed 04/11/2022 with respect to the prior art rejections have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that the lower anchor #15 and the dynamic modulator #6 of De La Torre “are not formed integrally with one another” and instead are configured to be joined to one another, such limitations do not specifically disclose the elements of each ring segment are to be formed out of a single piece of material but rather that such elements be integrally formed as a prefabricated concrete element. As depicted in figure 1a of De La Torre and disclosed in the English translation of the disclosure, the lower support anchor #15 is configured to allow the cable #7 that is fed through the ribs #6 extend through the anchor #15 and into the foundation. Thus, not only are such ribs and anchor integrally formed with one another for the bottommost rib, such ribs #6 and support #15 are fixed relative to one another so as to be considered integrally formed as well. Furthermore, the limitations defining the lower anchor #15 as being “configured to be joined to join the lower base surface (5) or the foundation” is in reference to the different embodiments of De La Torre, where the lower anchor #15 can be joined and integrally formed with the inner bottommost ring surface #5 as depicted in figure 1a or can be spaced from and separate from the inner bottommost ring surface #5 as depicted in figure 2a. Such elements #15 and #6 are thus considered integrally formed with one another as presently defined and thus meet such limitations as defined. As a note, such features of integrally forming such elements with one another as a single piece of material is highly well known in the art as evidenced by Schuldt and thus would have been obvious to do within De La Torre as explained above. Applicant does not argue such modifications as taken within the previous Office Action and thus such modifications have been applied in the present Office Action as well and are considered proper.
Regarding Applicant’s arguments that the disclosure of De La Torre disclose the ribs #6 are joined to the base ring and not integrally formed therewith, applicant is pointing to descriptions of De La Torre with respect to whether the ribs #6 extend to the ring section #3 of each ring, as depicted in figures 1a-1c or are spaced from and do not extend thereto, as depicted in figures 2a-2c. Figures 1a-1c of De La Torre clearly and explicitly depict separation lines between respective ribs #6 of each ring that are stacked upon one another, where figures 2a-2b instead require a single ring #6 that extends from top to bottom of the stacked rings and thus Applicant is attempting to misinterpret the “connected” wording in De La Torre in a manner that is not consistent with the drawings and disclosure of De La Torre. The rejections are thus considered proper and are upheld.
With respect to the 103 type rejections of the previous Office Action of De La Torre in view of Schuldt, Applicant does not argue such modifications of De La Torre in view of Schuldt other than based on a problem addressed by the present application that is allegedly not identified within De La Torre. However, such benefits from forming the rings of De La Torre out of multiple ring segments is well known in the art as taught by Schuldt, where Schuldt teaches such transportation, storage, and manufacturing costs can be made more efficient by constructing the rings out of a plurality of ring segments instead. De La Torre has again been modified in view of Schuldt in order to meet the amendments added to claims 1 and 18 and thus is considered to render such features obvious. Such rejections and modifications are thus considered proper and are upheld.
Regarding Applicant’s arguments that the amendments to claim 18 overcome the double patenting rejections of the previous Office Action, the limitations added to claim 18 which define the rings as having ring sections and ribs that are integrally formed with one another is defined within claim 1 of U.S. Patent 10,876,269 and thus such rejections are still considered proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635